254 S.E.2d 181 (1979)
296 N.C. 740
Norman V. SWENSON, George C. Snyder, Frank O. Sherrill, William L. Pender, John R. Pender, III, Mary Rogers Pender Murphy, Doris Hare White, D. Lacy Keesler, S. Dewey Keesler, Carson Insurance Agency, Inc., A. H. Kimball, Olivia Brown Thomas, Helen Brown Kimball, Nell V. Bates, Rose Dupree, Ann Dupree King, Paul B. Beatty, Robert L. Taylor, Stanley E. Edlund, Patricia A. Edlund, Sharon S. Standifer, Virginia T. Johnson, Frances M. Vinson, Mattie S. Gardner, Robert R. Rhyne, Betty F. Rhyne, James M. Gilfillin, John W. Powell, Rebecca P. Pittman, T. F. Morgan, Grace E. Morgan, Marie Dowd Latimer, and John D. King derivatively in the right of All American Assurance Company
v.
Chariest D. THIBAUT, Jr., Thomas H. Clark, Ben F. Thompson, Jr., George C. Wiemer, Jr., Robert E. Wiemer, Herman Taylor, Jr., Travis E. Nichols, Lelier J. Leleux, W. W. Hawkins, J. Malcolm Duhe, Clifford C. Comeaux, Jr., J. Alfred Bagnaud, Emery J. Bares, Paul G. Backus, and Russell E. Walton and All American Assurance Company.
Supreme Court of North Carolina.
March 6, 1979.
Bryant, Groves & Essex, for defendants Thibaut and Comeaux, Jordan, Wright, Nichols, Caffrey & Hill, for defendants Clark, Thompson, Nichols, Leleux, Hawkins, Duhe, Begnaud, Bares, Backus and Walton.
Sanford, Cannon, Adams & McCullough, for defendant Taylor.
Ellison & Ellison, for defendants Wiemers.
Stern, Rendleman, Isaacson & Klepfer, Joyner & Howison, for defendant All American Assurance Company.
*182 Cansler, Lockhart, Parker & Young, P. A., Helms, Mullis & Johnston, for plaintiffs.
Defendants, Chariest D. Thibaut, Jr. and Clifford C. Comeaux, Jr., notice of appeal and petition for discretionary review under G.S. 7A-31, 39 N.C.App. 77, 250 S.E.2d 279. Petition denied. Motion of the plaintiffs to dismiss the appeal for lack of substantial constitutional question. Allowed.